Lundberg Stratton, J.,
concurring. Although the majority holds that the trial court did not err in failing to instruct on the affirmative defense of duress and ultimately affirms the convictions and sentence of death, I write separately to illustrate the complete lack of evidence of duress.
One of the essential features of a necessity or duress defense is the “sense of present, imminent, immediate and impending death, or serious bodily injury.” State v. Cross (1979), 58 Ohio St.2d 482, 487, 12 O.O.3d 396, 399, 391 N.E.2d 319, 323. The majority concedes that there was no evidence that Santine ever directly threatened defendant. However, the absence of evidence of duress is much deeper than that.
There are several facts indicating an absence of duress. First, defendant did not work for Santine. Instead, he worked for a local hardware store. Therefore, defendant did not depend on Santine for his legitimate livelihood. Second, defendant had opportunities to abort the murder plot. In the car with Santine, McNulty, and Hudach on the way to the crime scene, defendant was armed with an assault weapon and a .357 Magnum revolver while Santine was unarmed. Defendant had time to walk away from the crimes as he waited in the woods for the ideal time to ambush the Serafinos. In fact, Hudach either feigned spraining ■ or actually sprained his ankle and waited in the woods for the other two to commit the crimes. Defendant even had witnesses (McNulty and Hudach) if he chose to go to the police rather than commit the crime.
Third, the manner in which the crimes were committed belies any suggestion of duress. Defendant stated to police that he and McNulty walked up to the Serafino residence, McNulty armed with a shotgun and defendant armed with a SK assault weapon and a pistol. Defendant informed police that he and McNulty shot their way into the Serafino house through the sliding glass door. As they blasted their way into the house, they saw Serafino lying on the couch and they *211started shooting at everything. Defendant stated that he and McNulty “chased ’em [Serafinp and Mrs. Serafino] down the hall,” firing the whole time. After shooting at both Serafinos, defendant stated that he and McNulty exited through the shot-out sliding glass door.
Finally, at trial, Dripps testified that he never saw Santine threaten defendant, nor did defendant ever express fear to him. “[It was] [m]ore like loyalty.” “Jason was more like a tough guy.” “Jason was just nuts.” Indeed, rather than expressing fear, Koch described defendant as standing up to Santine when defendant would not let Santine throw away his (defendant’s) boots, since they belonged to his father. This hardly demonstrates a defendant whose will was overborne.
The basis of defendant’s claim surrounds the fear he expressed while giving his statement to police on the morning after the murder and attempted murder. At the station, defendant was hesitant to talk about Santine during the interview. He did not want to state Santine’s name. He even claimed that “what happened last night could very well happen to me.”
Defendant misunderstands the affirmative defense of duress. The duress must occur before the crime takes place. The duress must cause the criminal conduct to occur. The only evidence defendant presents is that he was afraid afterward at the police station. Clearly, he should have been afraid then. He had just pointed the finger at Santine. The fact that defendant was worried that the criminals with whom he had associated before the murder would turn on him after he gave a statement implicating them to the police is wholly irrelevant to the inquiry of duress.
A review of the testimony of witnesses to the criminal plot reveals not a defendant who operated under duress, but a defendant who seemingly enjoyed committing the crimes. Witness Joshua Koch described defendant’s mood after the crimes as happy, relaxed, and laughing. Koch testified that defendant stated that after he shot at Serafino a couple of times, he kicked in the bathroom door and Serafino looked up at him, their eyes met, and he (defendant) knew that he (Serafino) was going to die. Serafino, himself, testified that defendant looked directly into his eyes as he shot him in the face. Koch testified that defendant said that he went up to Mrs. Serafino and that by that time, she was screaming so loud that it was annoying him, so he walked up to her, put his boot on her head, put the .357 Magnum to her head, said, “Die, bitch,” and squeezed the trigger. Koch further testified that defendant told him that he got the blood on his boots from stepping on Mrs. Serafino’s face.
The next day, defendant described the crimes to his friend Michael Dripps as, “We stormed the house,” “We fucked him up.” Koch testified that the day after the crimes he went over to the McNulty apartment and witnessed a conversation *212between Hudach, Patricia Lawson, Krista Fazenbaker, and defendant, where the defendant picked up a piece of pizza and said, “This just looks just like this bitch’s face after we shot her.” As defendant described the crimes to Koch, Santine, Hudach and McNulty, he told them that if anybody breathed a word of it, he would kill “every one of the sons-of-bitches” and told his Mends, “Dude, it was just like Natural Born Killers.”1
None of these facts comes close to constituting sufficient evidence of duress to find error with the trial court in refusing to instruct the jury on the affirmative defense of duress. Therefore, I respectfully concur.

. Natural Born Killers is a 1994 movie directed by Oliver Stone and starring Woody Harrelson, involving exceptionally senseless and graphic violence.